DETAILED ACTION

Applicant's election with traverse of Species II corresponding to original claims 1-20 in the reply filed on 04/08/21 is acknowledged. The traversal is on the ground(s) that “The Examiner has not indicated where the physical embodiment of the alleged species is provided for in the specification or drawings, instead citation is only made to the claims”. This is not found persuasive because of the following reasons:	
	First, the applicant argued that the species’ restriction must be based on the drawings, instead of citation from the claims. It is not necessary to base on drawings; it can be based on either the drawings or claims. 
Second, as noted in MPEP § 809.02(a) that: “… If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted”. And as noted in MPEP § 806.04(f) that: “claims to be restricted to different species must be mutually exclusive. The general test as to when claims are restricted, respectively, to different species is the fact that one claim recites limitations which under the disclosure are found in a first species but not in a second, while a second claim recites limitations disclosed only for the second species and not the first.” In this case, clearly, the elected claims (Species II: claims 9-20) recite “A device having: a first transistor disposed within the first substrate region, wherein the first transistor includes a first gate stack having a first height; and a second transistor disposed within the second substrate region, wherein the second transistor includes a second gate stack having a second height less than the first height; wherein a top surface of the first gate stack is substantially level with a top surface of the second gate stack” 
		Further, applicant argued that claims 1 and 12 of the ‘664 patent are similar subject matter as claims 1 and 9 of the present application, it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because Applicant has not provided any reasons to support that the species restriction proposed by the examiner are not distinct. Moreover, the search is not coextensive as evidenced by different search for different species. Therefore, the search and examination of the entire application would place a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

The office action of the examination of the species II, claims 9-20 is set forth below and the species I, claims 1-8 is withdrawn from the consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (2016/0358913).
	Regarding claim 9, Kim (Fig. 4) discloses a device, comprising: a substrate 101 including a first substrate region 42 and a second substrate region 21 different than the first substrate region 42, wherein the first substrate region 42 and the second substrate region 21 are both free of any shallow trench isolation feature; a first transistor (380/400) disposed within the first substrate region 42, wherein the first transistor 380 includes a first gate stack (300, 370, 111) having a first height (H3+H4+T); and a second transistor 280 disposed within the second substrate region 21, wherein the second transistor 280 includes a second gate stack 200 having a second height H3 less than the first height (H3+H4+T); wherein a top surface of the first gate stack 300 is substantially level with a top surface of the second gate stack 200 (Fig. 4). 

Regarding claim 10, Kim (Fig. 4) discloses wherein the first substrate region 42 includes a trench T ([0103]), wherein the first gate stack (300, 370, 111) includes a gate dielectric (111, 370), and wherein at least part of the gate dielectric 111 is disposed within the trench T.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 11-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2016/0358913) in view of Liu et al. (2013/0234244).
Regarding claim 11, Kim discloses all the claimed limitations except for the first transistor includes a high-voltage transistor (HVT), and wherein the second transistor includes a low- voltage transistor (LVT).
However, Liu (Fig. 15) discloses the first transistor 50 includes a high-voltage transistor (HVT) within the first region 12 of a substrate 10, and wherein the second transistor 52 includes a low- voltage transistor (LVT) within the second region 14 of the substrate 10 ([0030] and [0033]) in order operating the voltages transistors ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kim as taught by Liu by forming the first transistor includes a high-voltage transistor (HVT), and wherein the second transistor includes a low- voltage transistor (LVT) as claimed, because the operating voltages transistors can be varied for different applications (see Fig. 15, [0009]).

Regarding claim 12, Kim (Fig. 4) discloses wherein the first gate stack 400 includes a first metal gate layer 470 ([0083]) having a first thickness H3, wherein the second gate stack 200 includes a second metal gate layer 270 ([0082]) having a second thickness H3, and wherein the first thickness is substantially equal to the second thickness.  


However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form a ratio of the first thickness of the first metal gate layer to the first height of the first gate stack is in a range of about 50-80% and wherein a ratio of the second thickness of the second metal gate layer to the second height of the second gate stack is greater than about 80% as claimed, because the thickness can be varied depending upon the device in a particular application.

Regarding claim 15, Kim (Fig. 4) discloses a semiconductor device, comprising: a transistor (380/480) disposed within a first region 42 of a substrate 101, wherein the transistor 380 includes a first gate stack 300 having a first height (H3+H4); and a first transistor 280 within a second region 21 of the substrate 101, wherein the first transistor 280 includes a second gate stack 200 having a second height H3 less than the first height (H3+H4); wherein the first region 42 of the substrate and the second region 21 of the substrate are each free of any shallow 
Kim discloses all the claimed limitations except for a high-voltage transistor (HVT) disposed within a first region of a substrate; and a first low-voltage transistor (LVT) within a second region of the substrate.
However, Liu (Fig. 15) discloses a semiconductor device, comprising: a high-voltage transistor (HVT) 50 disposed within a first region 12 of a substrate 10; and a first low-voltage transistor (LVT) 52 within a second region 14 of the substrate 10 ([0030] and [0033]) in order operating the voltages transistors ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kim as taught by Liu by forming a high-voltage transistor (HVT) disposed within a first region of a substrate; and a first low-voltage transistor (LVT) within a second region of the substrate as claimed, because the operating voltages transistors can be varied for different applications (see Fig. 15, [0009]).

Regarding claim 17, Kim (Fig. 4) discloses wherein the first region 42 of the substrate 101 includes a trench, wherein the first gate stack 480 includes a first gate dielectric 440, and wherein at least part of the first gate dielectric is disposed within the trench ([0074]).

Regarding claim 18, Kim (Fig. 4) discloses wherein a top surface of the first gate dielectric 440 is level with a top surface of the substrate 101. 
 
In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the trench has a first width along a plane parallel to a top surface of the substrate, wherein the trench has a second width along a plane parallel to a bottom surface of the trench, and wherein the second width is less than the first width as claimed, because the width of the top and bottom of the trench can be varied depending upon the device in a particular application.

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the above claims. Specifically, the prior art of record fails to disclose further comprising: a second LVT within a third region of the substrate, wherein the second LVT includes a third gate stack having a third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THERESA T DOAN/Primary Examiner, Art Unit 2814